Citation Nr: 1241101	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for spinal stenosis.

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Appellant represented by:	Attorney Michael Kelley


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963, to November 1968.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Boston, Massachusetts. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to afford the Veteran a Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran. See 38 C.F.R. § 20.704(e).  

Here, the Veteran made an election for a Board hearing at a local VA office on his July 2010, VA Form 9.  In March 26, 2012, and April 9, 2012, letter, the RO subsequently notified the Veteran of a Board hearing to be held on April 26, 2012.  However, the claims file indicates that the hearing was not held and that the Veteran was a "no show."  Of particular note is the fact that the two notification letters were sent to an address different from any prior correspondence sent to the Veteran in the claims file.  It is not clear if the Veteran actually received the notice, as there is no further correspondence from the Veteran or his representative after the July 2010, VA Form 9 in the claims file.  Additionally, nothing in the claims file shows an indication on the part of the Veteran to withdraw his election of a Board hearing.

As the Veteran and his representative expressed a desire for a Travel Board hearing and there is an absence of evidence indicating a desire to withdraw the request, the Board will remand this case to schedule the Veteran for a Travel Board hearing.

Because the RO schedules Travel Board hearings and the fact that this case involves representation by a private attorney, a remand of this matter to the RO is warranted.  Prior to scheduling the hearing, the RO should verify the Veteran's correct mailing address.

Accordingly, the case is REMANDED for the following action:

1. The RO should verify (to include through contact with the Veteran's attorney) that the address in VACOLS is the current address for the Veteran. 

2. After verification of the address and at the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing. The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


